                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

In re:                                               §
                                                     §
ORLY GENGER,                                         §        Case No. 19-10926-TMD
     (Debtor)                                        §         Chapter 7


         DEBTOR’S RESPONSE AND OBJECTION TO SAGI GENGER’S AND
      THE ORLY GENGER 1993 TRUST’S MOTION TO EXTEND THE DEADLINE
               TO OBJECT TO DISCHARGE/DISCHARGEABILITY

TO THE HONORABLE TONY DAVIS, UNITED STATES BANKRUPTCY JUDGE:

          Orly Genger (“Debtor”) files this her Response and Objection to Sagi Genger’s and the

Orly Genger 1993 Trust’s Motion to Extend the Deadline to Object to Discharge/Dischargeability

(the “Motion to Extend”) as follows:

          1.      Debtor admits that Sagi Genger (“Sagi”) filed a Motion to Dismiss Bankruptcy

Case, or Alternatively to Transfer Venue (the “Motion to Dismiss”) on September 13, 2019.

Debtor admits that the deadline to object to the Debtor’s discharge or the dischargeability of debt

is October 15, 2019. The balance of the allegations in paragraph 1 of the Motion are a statement

of intention which need not be admitted or denied. To the extent necessary, Debtor does not

believe that there are factual or legal grounds to extend the applicable deadline.

         2.        Debtor admits the allegation in paragraph 2 of the Motion.

         3.        Debtor admits the allegation in paragraph 3 of the Motion.

         4.        Debtor admits that the Motion to Dismiss has been filed in September and suggests

that there is no current deadline for a response to be filed pursuant to Local Rules. Debtor admits

that the deadline for filing an objection to the Debtor’s discharge or the dischargeability of any

specific debt is after the date that the hearing on the Motion to Dismiss is scheduled. Debtor also




035547-86267/4814-6808-2089.1                                                                  Page 1
admits that it is unlikely that a decision on the Motion to Dismiss will not be made prior to the

expiration of the deadline.

          5.       Debtor admits the allegations in paragraph 5 of the Motion.

          6.       Paragraph 6 of the Motion contains a statement of legal contention which need not

be admitted or denied.

          7.       Debtor admits that the time for objection to discharge has not expired as of the

date of the filing of the Motion to Extend. Debtor denies that there is any additional discovery

that needs to be conducted prior to the expiration of the deadline. Sagi has been in litigation with

Debtor for over a decade, and no further discovery can possibly be available to him that will relate

to this issue. Moreover, the Orly Genger 1993 Trust (the “Trust”) is not a creditor, has not filed a

proof of claim, and has no claims against its beneficiary, the Debtor. No discovery will change

that.

          8.       Paragraph 8 is a statement of contention which need not be admitted or denied. To

the extent necessary, Debtor denies that Sagi or the non-creditor Trust needs additional time to

research issues.

         9.        Debtor denies that the filing of the Motion to Dismiss is a basis for extending the

deadline to file complaints objecting to discharge or dischargeability, and Movants cite to no

authority for such proposition. The deadlines to file such complaints are set by the Bankruptcy

Rules and require sufficient cause. No such cause exists and none has been pled to support such

extension. The potential need to object to the Debtor’s exemptions claimed in the Schedules is

not a basis for the requested relief. Debtor admits that she sought, and the Court granted with the

consent of the Trustee appointed in this case, less than two week extension of the deadline to file

exemptions. To the extent that such an extension is a basis for any extension of the deadlines




035547-86267/4814-6808-2089.1                                                                    Page 2
imposed by the Bankruptcy Rules to object to discharge or dischargeability, which Debtor denies,

Debtor would agree to an extension of the same amount of time she received to file schedules.

          10.      Debtor denies the allegations in paragraph 10 of the Motion.

          11.      Paragraph 11 contains a statement of what the Motion seeks, which need not be

admitted or denied. To the extent necessary, Debtor does not believe that there is any legal or

factual basis for a ninety day extension of the applicable deadline, and none has been stated.

          12.      To the extent that Debtor is required to respond to the Joinder of Dalia Genger to

the Motion, Debtor submits that Dalia Genger is not a creditor and lacks standing to assert a

request for such extension.       Debtor agrees that the deadline for objecting to discharge and

dischargeability is specifically excepted from the “excusable neglect” standard in Bankruptcy

Rule 9006. Debtor asserts that there is no cause to extend the deadlines, and that no cause has

been asserted by Movants or by Dalia Genger for any such extension.

         WHEREFORE, Orly Genger respectfully requests that the Motion to Extend be denied,

and that she receive such other and further relief as she may be justly entitled.

                                                 Respectfully submitted,

                                                 WALLER LANSDEN DORTCH & DAVIS, LLP

                                                 By: /s/Eric J. Taube_____________________
                                                        Eric J. Taube
                                                         State Bar No. 19679350
                                                        Mark C. Taylor
                                                         State Bar No. 19713225
                                                     100 Congress Avenue, Suite 1800
                                                    Austin, Texas 78701
                                                     (512) 685-6400
                                                    (512) 685-6417 (FAX)
                                                    eric.taube@wallerlaw.com
                                                    mark.tavlor@wallerlaw.com

                                                 COUNSEL FOR DEBTOR




035547-86267/4814-6808-2089.1                                                                  Page 3
                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served on the parties listed
on the attached Service List via the Court’s ECF e-mail notification and via United States First
Class Mail on October 15, 2019:




                                                /s/ Eric J. Taube
                                               Eric Taube




035547-86267/4814-6808-2089.1                                                                  Page 4
                                     SERVICE LIST

Orly Genger
210 Lavaca St., Unit 1903                    Sagi Genger
Austin, TX 78701-4582                        c/o John Dellaportas
                                             Emmt Marvin & Martin LLP
Arie Genger                                  120 Broadway, 32nd Floor
17001 Collins Ave.                           New York, NY 10271-3291
Apt. 2805
Sunny Isles, FL33160                         Ziechner Ellman & Krause LLP
                                             1211 Avenue of the Americas
Kasowitz, Benson, Torres LLP                 40th Floor
Attn: Matthew Stein, Esq.                    New York, NY 10036-6149
1633 Broadway, 21st Floor
New York, NY 10019-6708                      Ron Satija, Trustee
                                             P.O. Box 660208
D&K GP LLC                                   Austin, TX 78766-7208
c/o Ira Tokayer, Esq.
420 Lexington Ave.                           PARTIES REQUESTING NOTICE
New York, NY 10170
                                             Raymond Battaglia
Dalia Genger                                 66 Granburg Circle
200 E. 65th St. 32w                          San Antonio, TX 78218-3010
New York, NY 10021
                                             Deborah D. Williamson
Markel Surety                                Danielle N. Rushing
c/o Suretec Insurance Company                Dykema Gossett PLLC
5555 Garden Grove Blvd., Suite 275           112 East Pecan Street, Suite 1800
Westminster, CT 92687                        San Antonio, TX 78205

Orly Genger 1993 Trust                       Aaron M. Kaufman
c/o Michael Oldner                           Dykema Gossett PLLC
86 Pleasant Valley Dr., #16                  Comerica Bank Tower
Little Rock, AK 72227                        1717 Main Street, Suite 4200
                                             Dallas, TX 75201
TPR Investment Associates Inc.
c/o John Dellaportas                         Ryan B. DeLaune
Emmet, Marvin & Martin, LLP                  Clark Hill Strasburger
120 Broadway, 32nd Floor                     901 Main Street, Suite 6000
New York, NY 10271                           Dallas, TX 75202

Internal Revenue Service                     Sabrina L. Streusand
Centralized Insolvency Operations            Streusand, Landon, Ozburn &
PO Box 7346                                   Lemmon, LLP
Philadelphia, PA 19101-7346                  1801 S. MoPac Expressway, Suite 320
                                             Austin, TX 78746
US Trustee
903 San Jacinto, Ste. 230                    Jay H. Ong, Esq.
Austin, TX 87701-2450                        Munsch Hardt Kopf & Harr, P.C.
                                             303 Colorado Street, Suite 2600
Eric Herschmann                              Austin, TX 78701
210 Lavaca St., Unit 1903
Austin, TX 78701-4582

035547-86267/4843-6541-2765.1
